Citation Nr: 1414708	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-32 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as an eligible surviving spouse for the purpose of qualifying to receive dependency and indemnity compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970 and was awarded the Combat Action Ribbon.  He died in November 2005, and the appellant seeks entitlement to Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC) and death pension benefits as a surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 decision of the VA Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in November 2005. 

2.  The Veteran died in November 2005.

3.  At the time of the Veteran's death, the appellant and the Veteran had been married for a period of less than one year; no children were born to the couple during the marriage or prior to the marriage; and the appellant was not married to the Veteran before or during his period of military service, nor was she married to him anytime during the 15 years following his separation from service.


CONCLUSION OF LAW

There is no legal basis to recognize the appellant as an eligible surviving spouse for the purpose of receiving DIC or death pension benefits.  38 U.S.C.A. §§ 101(3), 103, 1304 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.54(a) and (c) (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the current appeal, governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The U.S. Court of Appeals for Veterans Claims (Court) has further held that the VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA must refrain from providing assistance in obtaining evidence when an appellant, such as in this case, is ineligible for the benefit sought "because of [ ] lack of legal entitlement." 38 C.F.R. § 3.159(d).  See also VAOPGCPREC 5-2004; Mason v. Principi, 16 Vet. App. 129 (2002).  As will be discussed below in greater detail, the law is dispositive of the issue of whether the appellant is entitled to recognition as an eligible surviving spouse, and, as such, the VCAA does not apply.

II.  Recognition as an Eligible Surviving Spouse

DIC benefits are a payment made by VA because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  "Spouse" is defined by regulation as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)" under 38 C.F.R. 
§ 3.50(a).  38 C.F.R. § 3.1(j) further defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  Id.  A "surviving spouse" is defined as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting.  38 C.F.R. 
§ 3.50 (b).  [Although not at issue in this case, the Board parenthetically acknowledges that on June 26, 2013, the U.S. Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA) is unconstitutional].  

Death pension may be paid to a surviving spouse who was married to a veteran:  (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage, or (3) prior to the applicable delimiting dates, as follows:  Civil War--June 27, 1905; Indian wars--March 4, 1917; Spanish-American War--January 1, 1938; Mexican border period and World War I--December 14, 1944; World War II--January 1, 1957; Korean conflict--February 1, 1965; Vietnam era--May 8, 1985; and Persian Gulf War--January 1, 2001.  38 C.F.R. § 3.54(a) (Emphasis added).

DIC may be paid to a surviving spouse if the marriage to the Veteran occurred before or during his or her service or, if the marriage took place after service, if (1) the claimant married the Veteran before the expiration of 15 years after the period of service in which the injury or disease that caused the Veteran's death was incurred or aggravated, or (2) the claimant was married to the Veteran for 1 year or more prior to the Veteran's death, or (3) the claimant was married to the Veteran for any period of time if a child was born to the marriage or was born to the couple before their marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54 (c) (Emphasis added).

Pursuant to claims for entitlement to recognition as the surviving spouse of a veteran for DIC benefits, a marriage for VA purposes is established according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  See 
38 U.S.C.A. 103(c) (West 2002).  Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the appellant and veteran applies and trumps the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178 (2012).  The U.S. Court of Appeals for Veterans Claims (CAVC or Court) has also indicated in Scott v. Principi, 3 Vet. App. 352, 354-57 (1992) that VA must pay specific attention to the way in which the applicable local law is applied.

The appellant has filed a claim for VA death benefits, to include DIC benefits, asserting entitlement as the Veteran's surviving spouse.  The appellant essentially asserts that she and the Veteran were common law married for many years or, alternatively, that the length of her marriage to the Veteran should not be a factor for consideration in determining whether to award DIC and death benefits when, such as in this case, she and the Veteran were involved in a loving relationship and lived together for many years prior to his death.

In support of her claim, the appellant submitted statements asserting that she and the Veteran "al[]ways thought we were married" and that they "lived together for 4 year[]s as husband and wife."  She also submitted statements from other witnesses, including but not limited to her son and neighbor, all indicating that she and the Veteran cohabitated as husband and wife.  However, these statements claiming cohabitation as "husband and wife" appear merely to reference their mutual living situation-not that the appellant and the Veteran believed or held themselves out to others as being a married couple.  For example, her neighbor stated that "even though [they] were only married a couple of weeks, they had lived as husband and wife for the 4 years that I had known [the Veteran]."  (Emphasis added).  

To the extent that the appellant's January 2006 statement asserts that she "lived with [the Veteran] for the past four years as his common law spouse" and that the later marriage was "a ceremonial marriage," the most probative evidence in this case demonstrates that there was no marriage, common law or otherwise, between the appellant and the Veteran prior to November 2005.  The Board notes from the onset that, in order to form a common law marriage under Georgia law, there must be "a mutual intent to be married in praesenti, not a present intent to marry in the future."  Hubbard v. State, 244 S.E.2d 639, 641 (Ga. Ct. App. 1978).  

In this case, however, the requisite mutual intent for a common law marriage is absent.  Contrary to her January 2006 assertion, the appellant herself admitted that she and the Veteran did "not know anything about common law marriage" and on many occasions acknowledged the date of their marriage in November 2005.  See January 2006 claim for benefits (listing the date of marriage as "11/2/2005"); March 2007 statement (indicating that "[w]e w[ere] not married long . . . engaged for 2 years" and "I did not have time to worry about getting married earlier . . . he was only 59"); April 2007 statement (indicating  that "[w]e were engaged Christmas 2003" and although "we al[]ways thought we were married . . . we did not know anything about common law marriage"); February 2009 statement (admitting, "We had been together for over 4 years prior to his death although we only married a couple of weeks prior to his death.  It was one of his final wishes that we be married though[] we had been officially engaged for almost 2 years."); and March 2009 statement (referencing "the short time we were married" and indicating that "we only married a couple of weeks prior to his death").  Thus, due to the numerous admissions regarding the short length of her marriage to the Veteran, the Board finds her January 2006 assertion of a common law marriage prior to November 2005 to lack credibility.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (indicating that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

The Board acknowledges that a few VA treatment records prior to November 2005 note that the Veteran referred to a "wife."  See February 2004 ("referred to his fiancée as his wife"), January 2005 ("he and wife go out to dinner"), and April 2005 VA treatment records ("says 'wife's' son will help").  However, it was explained in February 2004 that "when asked about [referring to his fiancée as wife], he denied he was married."  (Emphasis added).  Moreover, VA treatment records document a rather clear progression of their relationship through the years.  In fact, these records specifically reference the Veteran meeting a "girlfriend" and moving to live with her in June 2002 (see June 2002 VA treatment record), noting his feelings of commitment to his "present companion" (see February 2003 VA treatment record), noting his plans to become engaged (see December 2003 VA treatment record), discussing his recent engagement without a marriage date set (see January 2004 VA treatment record), referencing his girlfriend of four years (see January 2005 VA treatment record), requesting to discuss with the chaplain a marriage to his fiancée of five years (see October 2005 VA treatment record), and finally documenting that his "wife" was present with him throughout his final hospitalization (see November 2005 VA treatment record).  

It is significant to note that the vast majority of the treatment records prior to November 2005 reference the woman with whom he was in a relationship as either his girlfriend or significant other.  The Board also notes that the Veteran did not respond to a June 2003 letter that informed him he was being paid as a "single veteran with no dependents" and that his marital status throughout VA treatment records was noted as "single" or "divorced."  See, e.g., April 2002 and October 2003 VA treatment records.  

In assessing the above evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not have a present intent to marry the appellant, as evidenced by the numerous references to his marital status in VA treatment records prior to their marriage in November 2005.  The most prevalently documented social history provided by the Veteran himself routinely mentions a girlfriend, significant other, or fiancée, and the Veteran himself clarified his unmarried status despite the occasional use of the word "wife."  The Board finds this history documented in the treatment records to be highly credible and probative given that he provided this information during the course of treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Moreover, as discussed above, the Board finds the evidence favorable to the appellant to be internally inconsistent and insufficient to demonstrate the critical element of present intent necessary to establish a common law marriage in the state of Georgia.  

In this case, the Board observes that the evidence of record, including the official marriage certificate, reflects that the appellant and the Veteran were married in November 2005.  Unfortunately, he died later that same month.  Thus, the couple was not married for at least one year prior to the Veteran's death, or within fifteen years of the Veteran's separation from service in January 1970.  Additionally, no children were born to the couple either during the marriage or before the marriage.  Consequently, although the appellant meets the regulatory definition of a "surviving spouse" under 38 C.F.R. § 3.50, she is not eligible for VA DIC or pension benefits due to the timing of her marriage to the Veteran which occurred less than one year prior to his death because none of the other eligibility criteria of 38 C.F.R. § 3.54(a) or (c) have been met.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.  

The Board sympathizes with the appellant's position and expresses its sincere regret with respect to the appellant's loss of her husband.  Nor does the Board wish to diminish the importance of her supportive relationship during his lifetime and as his wife immediately preceding his death.  Numerous witnesses attested to her love and care, including her pastor who noted that she "was lovingly and graciously at his bedside caring for him."  However, the Board is bound by the applicable law and regulations, and is unable to provide a legal remedy that conflicts with the legal requirements set forth under the law.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'")).  

Accordingly, as the marriage between the appellant and the Veteran does not meet the applicable criteria for receipt of DIC or death pension benefits as set forth by statute and regulation, the appellant is not an eligible surviving spouse for the purpose of receiving such benefits.   Therefore, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition as an eligible surviving spouse for purposes of receiving VA DIC and death pension benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


